 1   Helen I. Zeldes (SBN 220051)
 2   hzeldes@sshhzlaw.com
     Ben Travis (SBN 205641)
 3   btravis@sshhzlaw.com
 4   SCHONBRUN SEPLOW HARRIS
     HOFFMANN & ZELDES LLP
 5   501 W. Broadway, Suite 800
 6   San Diego, California 92101
     Telephone: (610) 4000-4990
 7
     Attorneys for Plaintiff, Hector Fernandez.
 8
 9   Andrew A. Bao (SBN 247092)
10   aabao@ww.law
     WOLFE & WYMAN LLP
11   2301 Dupont Drive, Suite 300
12   Irvine, California 92612-7531
     Telephone: (949) 475-9200
13   Facsimile: (949) 475-9203
14   Attorneys for Defendant,
15   Emergency and Acute Care Medical Corp.
16
                         IN THE UNITED STATES DISTRICT COURT
17                      FOR THE SOUTHERN DISTRICT CALIFORNIA
18
19   HECTOR FERNANDEZ, individual and on )                   Case No. 3:21-cv-00841-BEN-WVG
     behalf of all others similarly situated,       )
20                                                  )        JOINT MOTION TO RESCHEDULE
                                        Plaintiff,  )        HEARING DATE REGARDING MOTION
21                                                  )        TO STRIKE CLASS ALLEGATIONS
           vs.                                      )        UNDER FRCP 23, AND MOTION TO
22                                                  )        DISMISS PURSUANT TO FRCP 12(B)(6)
     PROGRESSIVE MANAGEMENT                         )        ECF NOS. 5 AND 6
23   SYSTEMS, et al.                                )
                                                    )        COMPLAINT FILED: APRIL 30, 2021
24                                      Defendants. )        HON. ROGER T. BENITEZ
                                                    )        DATE:    DECEMBER 6, 2021
25                                                  )        TIME:    10:30 A.M.
                                                    )        COURTROOM:      5A
26
27
28

                                                        1
     JOINT MOTION TO RESCHEDULE HEARING DATE REGARDING MOTION TO STRIKE CLASS ALLEGATIONS UNDER FRCP 23, AND
                            MOTION TO DISMISS PURSUANT TO FRCP 12(B)(6) ECF NOS. 5 AND 6
                                                                                        3:21-CV-00841-BEN-WVG
 1           Plaintiff, Hector Fernandez (“Plaintiff”) and Defendant, Emergency and Acute Care
 2   Medical Corp. (“Defendant”), by and through their undersigned counsel, respectfully
 3   submit this Joint Motion to Reschedule Defendant’s Motion to Strike Class Allegations
 4   under FRCP 23 (Doc. 5) and Motion to Dismiss (Doc. 6), currently scheduled for hearing
 5   on October 4, 2021, to December 6, 2021.
 6           Good cause exists because Plaintiff’s counsel has a conflict with the current hearing
 7   date.
 8           Accordingly, Plaintiff and Defendant hereby jointly move and stipulate to
 9   reschedule the hearing date for Defendant’s Motions to December 6, 2021, which date
10   counsel for Defendant has cleared with chambers.
11
12   Dated: September 21, 2021                           WOLFE & WYMAN LLP
13
14                                                       By:    /s/ Andrew A. Bao
15                                                              Andrew A. Bao
                                                                Attorneys for Defendant,
16                                                              Emergency and Acute Care Medical
17                                                              Corp.
18
     Dated: September 21, 2021                           SCHONBRUN SEPOW HARRIS
19                                                       HOFFMAN & ZELDES, LLP
20
                                                         By:    /s/ Helen I. Zeldes
21                                                              Helen I. Zeldes
22                                                              Attorney for Plaintiff,
                                                                Hector Fernandez.
23
24
25
26
27
28

                                                        2
     JOINT MOTION TO RESCHEDULE HEARING DATE REGARDING MOTION TO STRIKE CLASS ALLEGATIONS UNDER FRCP 23, AND
                            MOTION TO DISMISS PURSUANT TO FRCP 12(B)(6) ECF NOS. 5 AND 6
                                                                                        3:21-CV-00841-BEN-WVG
 1                                 SIGNATURE CERTIFICATION
 2          Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative Policies
 3   and Procedures Manual, I hereby certify that the content of this document is acceptable
 4   to Andrew A. Bao, counsel for Defendant and that I have obtained Mr. Bao’s approval
 5   of his electronic signature on this document.
 6
 7   Dated: September 21, 2021                           SCHONBRUN SEPOW HARRIS
                                                         HOFFMAN & ZELDES, LLP
 8
 9                                                       By:    /s/ Helen I. Zeldes
                                                                Helen I. Zeldes
10                                                              Attorney for Plaintiff,
11                                                              Hector Fernandez.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        3
     JOINT MOTION TO RESCHEDULE HEARING DATE REGARDING MOTION TO STRIKE CLASS ALLEGATIONS UNDER FRCP 23, AND
                            MOTION TO DISMISS PURSUANT TO FRCP 12(B)(6) ECF NOS. 5 AND 6
                                                                                        3:21-CV-00841-BEN-WVG
